November 19, 2010 Via EDGAR Mr. Stephen Krikorian Accounting Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Cinedigm Digital Cinema Corp. Form 10-K for the fiscal year ended March 31, 2010 Filed on June 14, 20010 File No. 001-31810 Dear Mr. Krikorian: On behalf of Cinedigm Digital Cinema Corp. (the “Company”), we acknowledge receipt of your facsimile letter dated November 2, 2010 by the Company.The Company intends to respond to the letter by November 30, 2010. Please feel free to contact me directly at (212) 808-7598 if you have any questions. Sincerely, /s/ Danielle C. Kersis Danielle C. Kersis cc: Adam M. Mizel Gary S. Loffredo
